Title: From Thomas Jefferson to Benjamin Franklin, 3 January 1783
From: Jefferson, Thomas
To: Franklin, Benjamin


        
          Sir
          Philadelphia Jan. 3. 1783.
        
        I arrived at this place a few days ago expecting to have proceeded to Europe in the vessel which carries Count Rochambaud and the  Chevalr. de Chastellux; but it sails before I can be ready. I shall follow however in a very few days, and may possibly be with you as soon as this. Conscious that I can add no good to the commission, it shall be my endeavor to do it no injury. I understand that I am to be the bearer of something new to you, but not of a nature to embarrass your operations. I expect so shortly after your receipt of this to have the pleasure of paying my respects to you in person, that I shall only add those expressions of respect & esteem with which I have the honor to be Sir Your most obedient & most humble servt,
        
          Th: Jefferson
        
      